                             IN THE UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF OHIO

                                                                                             BK 18-52093
     IN THE MATTER OF,
           LAKISHA BARCLAY,                                                                  CHAPTER 13
           DEBTOR.                                                                  JUDGE ALAN M. KOSCHIK


            NOTICE OF AMENDED SCHEDULES AND FILING OF                                 CHAPTER 13 PLAN

      NOTICE IS HEREBY GIVEN that this motion filed by the Debtor(s) concerns your interest in the above-described Property and is
related to the Chapter 13 Plan being proposed by the Debtor(s), a copy of which is included.

     Your rights may be affected. You should read the motion or application and the accompanying papers carefully and discuss them
with your attorney if you have one in this bankruptcy case or proceeding. (If you do not have an attorney, you may wish to consult
one.)

     If you do not want the court to approve the proposed treatment of your claim, or if you want the court to consider your views on
the motion, then you or your attorney must file an Objection to Confirmation of Chapter 13 Plan not later than 7 days before the
confirmation hearing date, or 21 days after the filing of this motion, whichever is later. Your objection will be considered at the
confirmation hearing.

     If you or your attorney do not file a timely objection, the court may decide that you do not oppose the relief sought in the motion
and may enter an order granting the relief requested by the Debtor(s). The determination made in such an order will supersede any
security interest stated in a proof of claim that you have filed or will file.

     If you do not want the court to grant the relief sought in the Objection, or if you want the court to consider your views on the
Objection, then on or before March 19, 2019, you or your attorney must file with the court a written request for a hearing or if the
Court requires a written response, an answer, explaining your position at:

                                                         Clerk of the Court
                                                   United States Bankruptcy Court
                                                          2 South Main St
                                                         Akron, OH 44038

     If you mail your request/response to the Court for filing, you must mail it early enough so the Court will receive it on or before the
date stated above. You must also mail a copy to:
                                                    Billi Copeland King, #0083422
                                                             282 Ashford Dr.
                                                        Akron, OH 44321-3156

                                                        Office of the US Trustee
                                                            Keith L. Rucinski
                                                     One Cascade Plaza, Suite 2020
                                                           Akron, OH 44308

                                                             Dated: 02.26.19      By:/s/Billi Copeland King
                                                                       Billi Copeland King, #0083422
                                                                       282 Ashford Dr.
                                                                       Akron, OH 44321-3156
                                                                       (330-990-4911 Phone
                                                                       info@billicopelandking.com
                                                                       Attorney for Debtor

18-52093-amk               Doc 18         FILED 02/26/19              ENTERED 02/26/19 01:16:06                         Page 1 of 4
                                              CERTIFICATE OF SERVICE

       THE UNDERSIGNED HEREBY certifies on February 26, 2019, a copy of the First Amended
  Schedules and Filing of Chapter 13 Plan was mailed to all creditors, parties in interest and those
  requesting notice by regular United States mail, postage prepaid. The parties to whom notice was mailed
  are listed below.


18-52093-amk Notice will be electronically mailed to the U.S. Trustee, and:

Billi F. Copeland on behalf of Debtor Lakisha A. Barclay
info@billicopeland.com, attorneycopeland@me.com;copelandkingbr40030@notify.bestcase.com

Marc P. Gertz
mpgertz@dayketterer.com, dmichna@dayketterer.com;mgertz@iq7technology.com

Marc P. Gertz on behalf of Trustee Marc P. Gertz
mpgertz@dayketterer.com, dmichna@dayketterer.com;mgertz@iq7technology.com

Chrysostomos E. Manolis on behalf of Creditor Carrington Mortgage Services LLC
cmanolis@logs.com

Scott R. Belhorn ust35 on behalf of Plaintiff Daniel M. McDermott, United States Trustee for Region 9
Scott.R.Belhorn@usdoj.gov

By Certified Mail:


Ally Financial Inc.
Secretary Jeffrey A. Belisle
Ally Detroit Center
500 Woodward Ave
Detroit, MI 48226




 18-52093-amk          Doc 18      FILED 02/26/19         ENTERED 02/26/19 01:16:06            Page 2 of 4
                                                     UNITED STATES BANKRUPTCY COURT
                                                        NORTHERN DISTRICT OF OHIO
 In re:                                                                           )        Case No.     18-52093
                                                                                  )
               Lakisha A Barclay                                                  )        Chapter      7

                                                                     CERTIFICATE OF SERVICE

I certify that on February 26, 2019 , a true and correct copy of the Amended Schedules and Chapter 13 was served:

Via the U.S. Mail on these entities and individuals who are listed on the court’s Electronic Mail Notice List:

       Akron General                                                   National Service Bureau, Inc                Internal Revenue Service
       Partners Physician Group                                        Attn: Bankruptcy                            Centralized Insolvency Operation
       Dept 781702                                                     18912 North Creek Pkwy, Suite 205           P.O. Box 7346
       Detroit, MI 48278-1702                                          Bothell, WA 98011                           Philadelphia, PA 19101-7346

       Ally Financial                                                  Santander Consumer USA                      Westgate Vacation Villas, LLC
       Attn: Bankruptcy                                                5201 Rufe Snow Drive                        Central Florida Investments, Inc
       PO Box 380901                                                   Suite 400                                   5601 Windhover Dr.
       Bloomington, MN 55438                                           North Richland Hills, TX 76180              Orlando, FL 32819

       Bank of America                                                 Summa Health                                Mariner Finance-hami
       ATTN: Bankruptcy                                                PO Box 3540                                 8211 Town Center Dr
       PO Box 982238                                                   Akron, OH 44309-3540                        Nottingham, MD 21236
       El Paso, TX 79998

       Capital One Bank (USA), N.A.                                    Summit Pathology Assoc Inc                  Fair Collections & Outsourcing
       PO BOX 71083                                                    30701 Lorain Rd STE A                       Attn: Bankruptcy Dept
       Charlotte, NC 28272-1083                                        North Olmsted, OH 44070-6325                12304 Baltimore Ave Suite E
                                                                                                                   Beltsville, MD 20705

       Centralized Business Solutions, Inc                             Suntrust Bank/GreenSky                      Dept of Ed/Navient
       Attn: Bankruptcy                                                Attn: Bankruptcy                            Attn: Claims Dept
       PO BOX 2818                                                     Po Box 29429                                Po Box 9635
       North Canton, OH 44720                                          Atlanta, GA 30359                           Wilkes Barre, PA 18773

       Chrysler Capital                                                Synchrony Bank                              Crystal Clinic Ortho Center
       PO BOX 961275                                                   Attn: Bankruptcy                            PO BOX 72434
       Fort Worth, TX 76161                                            Po Box 965060                               Cleveland, OH 44192-0002
                                                                       Orlando, FL 32896

       Citibank/HomeDepot                                              Crystal Clinic Ortho Center                 Cleveland Clinic Akron General
       Centralized Bankruptcy                                          PO BOX 72434                                PO BOX 13361
       PO BOX 790034                                                   Cleveland, OH 44192-0002                    Fairlawn, OH 44334-8761
       Saint Louis, MO 63179

       Cleveland Clinic Akron General                                  Team Recovery                               Quantum3 Group LLC,
       PO BOX 13361                                                    Attn: Bankruptcy                            for ComenityBank
       Fairlawn, OH 44334-8761                                         Po Box 1643                                 Attn: Bankruptcy Dept
                                                                       Stow, OH 44224                              PO BOX 788
                                                                                                                   Kirkland, WA 98083-0788




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy



          18-52093-amk                    Doc 18           FILED 02/26/19        ENTERED 02/26/19 01:16:06                Page 3 of 4
             United Consumer Financial
             865 Bassett Rd
             Westlake, OH 44145


                                                                     /s/ Billi Copeland King
                                                                     Billi Copeland King 0083422
                                                                     Billi Copeland King, Law Office
                                                                     282 Ashford Dr.
                                                                     Akron, OH 44321
                                                                     330-990-4911
                                                                     info@billicopeland.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                          Best Case Bankruptcy



          18-52093-amk                    Doc 18           FILED 02/26/19   ENTERED 02/26/19 01:16:06   Page 4 of 4
